             Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 MAGDALENA WOLSKI,                                   )
                                                     )
                  Plaintiff,                         )
                                                     ) Case No. ______________
        v.                                           )
                                                     ) JURY TRIAL DEMANDED
 ICONIX BRAND GROUP, INC., BOB                       )
 GALVIN, JUSTIN BARNES, PETER                        )
 CUNEO, DREW COHEN, JAMES                            )
 MARCUM, ICONIX ACQUISITION LLC,                     )
 and ICONIX MERGER SUB INC.,                         )
                                                     )
                  Defendants.                        )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to herself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

       1.        This action stems from a proposed transaction announced on June 11, 2021 (the

“Proposed Transaction”), pursuant to which Iconix Brand Group, Inc. (“Iconix” or the

“Company”) will be acquired by Iconix Acquisition LLC (“Parent”) and Iconix Merger Sub Inc.

(“Purchaser”).

       2.        On June 11, 2021, Iconix’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Parent and Purchaser. Pursuant to the terms of the Merger Agreement,

Purchaser commenced a tender offer (the “Tender Offer”) to purchase all of Iconix’s outstanding

common stock for $3.15 in cash per share. The Tender Offer is set to expire on July 30, 2021.
            Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 2 of 11




       3.      On July 2, 2021, defendants filed a Solicitation/Recommendation Statement (the

“Solicitation Statement”) with the United States Securities and Exchange Commission (“SEC”) in

connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a portion of the transactions and

wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Iconix common stock.

       9.      Defendant Iconix is a Delaware corporation and maintains its principal executive

offices at 1450 Broadway, 3rd Floor, New York, New York 10018. Iconix’s common stock trades

on the NASDAQ under the ticker symbol “ICON.”




                                                  2
            Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 3 of 11




          10.   Defendant Bob Galvin is President, Chief Executive Officer, and a director of the

Company.

          11.   Defendant Justin Barnes is a director of the Company.

          12.   Defendant Peter Cuneo is a director of the Company.

          13.   Defendant Drew Cohen is a director of the Company.

          14.   Defendant James Marcum is a director of the Company.

          15.   The defendants identified in paragraphs 10 through 14 are collectively referred to

herein as the “Individual Defendants.”

          16.   Defendant Parent is a Delaware limited liability company and a party to the Merger

Agreement.

          17.   Defendant Purchaser is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

          18.   Iconix owns, licenses and markets a portfolio of consumer brands including:

CANDIE’S ®, BONGO ®, JOE BOXER ®, RAMPAGE ®, MUDD ®, MOSSIMO ®,

LONDON FOG ®, OCEAN PACIFIC ®, DANSKIN ®, ROCAWEAR ®, CANNON ®,

ROYAL VELVET ®, FIELDCREST ®, CHARISMA ®, STARTER ®, WAVERLY ®, ZOO

YORK ®, UMBRO ®, LEE COOPER ®, ECKO UNLTD. ®, MARC ECKO ®, ARTFUL

DODGER ®, and HYDRAULIC®.

          19.   In addition, the Company owns interests in the MATERIAL GIRL ®, ED

HARDY ®, TRUTH OR DARE ®, MODERN AMUSEMENT ®, BUFFALO ®, and PONY ®

brands.




                                                3
          Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 4 of 11




       20.     On June 11, 2021, Iconix’s Board caused the Company to enter into the Merger

Agreement.

       21.     Pursuant to the terms of the Merger Agreement, Purchaser commenced the Tender

Offer to acquire all of Iconix’s outstanding common stock for $3.15 in cash per share.

       22.     According to the press release announcing the Proposed Transaction:

       Iconix Brand Group, Inc. (Nasdaq: ICON) (“Iconix” or the “Company”) today
       announced it has entered into a definitive agreement and plan of merger to be
       acquired by Iconix Acquisition Corp., an affiliate of Lancer Capital, LLC
       (“Purchaser”), in an all-cash transaction that values Iconix at approximately $585
       million, including net-debt. . . .

       Upon the terms and subject to the conditions of the agreement, Purchaser will
       commence a tender offer to acquire all of the outstanding shares of Iconix’s
       common stock for $3.15 per share, in cash. The offer price per share of common
       stock represents a premium of 28.6% over Iconix’s closing share price on June 10,
       2021, the last trading day prior to announcement and a premium of approximately
       46.5% over the 30-day average volume weighted share price for the period ended
       June 10, 2021.

       Shares not tendered in the offer will be acquired in a second-step merger at the same
       cash price as paid in the offer. Closing of the transaction is conditioned upon,
       among other things, satisfaction of a minimum tender condition, clearance under
       the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other customary
       closing conditions. Upon completion of the transaction, Iconix will become a
       private company. Iconix currently expects the transaction to close before the end of
       the third quarter of 2021.

       The Iconix board of directors has unanimously approved the transactions
       contemplated by the agreement, and determined that the agreement and the
       transactions contemplated by the agreement, are fair to, and advisable and in the
       best interests of the Company and its stockholders, and recommends the
       Company’s stockholders tender their shares in the offer.

       Ducera Partners is serving as financial advisor, and Dechert LLP is serving as legal
       counsel to Iconix. The Purchaser is being advised by Latham & Watkins LLP.
       Purchaser has obtained a debt financing commitment from Silver Point Capital.




                                                4
           Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 5 of 11




The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       23.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       24.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       25.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       26.     The Solicitation Statement fails to disclose: (i) all line items used to calculate the

projections; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       27.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       28.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Ducera Partners LLC (“Ducera”).

       29.     With respect to Ducera’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

terminal values for the Company; (iii) the individual inputs and assumptions underlying the

discount rates; (iv) Ducera’s basis for applying the multiples range used in the analysis; (v) the

Company’s net operating losses and related benefits; and (vi) the cash flows related to the OpCo

Assets and the Securitization Assets.




                                                 5
           Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 6 of 11




        30.     With respect to Ducera’s Public Trading Peers Valuation Analysis, the Solicitation

Statement fails to disclose Ducera’s basis for selecting a multiple range of 7.0x to 8.0x.

        31.     With respect to Ducera’s Analysis of Precedent Transactions, the Solicitation

Statement fails to disclose: (i) the closing date of the transaction; (ii) the value of the transaction;

(iii) Ducera’s basis for selecting a multiple range of 7.5x to 8.5x; and (iv) the adjusted EBITDA

used in the analysis.

        32.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        33.     Third, the Solicitation Statement fails to disclose whether the Company entered into

any nondisclosure agreements that contained standstill and/or “don’t ask, don’t waive” provisions.

        34.     Fourth, the Solicitation Statement fails to disclose the terms and values of all

proposals, indications of interest, and letters of intent submitted during the process leading up to

the execution of the Merger Agreement.

        35.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading.

        36.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                              COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

        37.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        38.     Section 14(e) of the 1934 Act states, in relevant part, that:

        It shall be unlawful for any person to make any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the statements made,



                                                   6
          Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 7 of 11




       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       39.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       40.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       41.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       42.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       43.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       44.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       45.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       46.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff is threatened with irreparable harm.

       47.     Plaintiff has no adequate remedy at law.



                                                 7
          Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 8 of 11




                                           COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       48.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.    Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       50.    Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       51.    The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       52.    Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       53.    The omissions in the Solicitation Statement are material to plaintiff, and he will be

deprived of his entitlement to make a fully informed decision with respect to the Proposed

Transaction if such misrepresentations and omissions are not corrected prior to the expiration of

the Tender Offer.



                                                 8
          Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 9 of 11




       54.     Plaintiff has no adequate remedy at law.

                                            COUNT III

                    (Claim for Violation of Section 20(a) of the 1934 Act
                  Against the Individual Defendant, Parent, and Purchaser)

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants, Parent, and Purchaser acted as controlling persons of

Iconix within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as directors of Iconix and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Solicitation Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       57.     Each of the Individual Defendants, Parent, and Purchaser was provided with or had

unlimited access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       58.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same. The Solicitation Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly connected

with and involved in the making of the Solicitation Statement.

       59.     Parent and Purchaser also had direct supervisory control over the composition of

the Solicitation Statement and the information disclosed therein, as well as the information that



                                                  9
         Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 10 of 11




was omitted and/or misrepresented in the Solicitation Statement.

       60.     By virtue of the foregoing, the Individual Defendants, Parent, and Purchaser

violated Section 20(a) of the 1934 Act.

       61.     As set forth above, the Individual Defendants, Parent, and Purchaser had the ability

to exercise control over and did control a person or persons who have each violated Section 14(e)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       62.     As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

       63.     Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;




                                                10
            Case 1:21-cv-05888-UA Document 1 Filed 07/08/21 Page 11 of 11




       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: July 8, 2021                                 RIGRODSKY LAW, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    (516) 683-3516
                                                    sdr@rl-legal.com
                                                    tjm@rl-legal.com
                                                    gms@rl-legal.com
                                                    vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   11
